Citation Nr: 0720193	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back degenerative disc disease.

2.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

Notably, entitlement to service connection for a low back 
disorder was previously denied in a December 1989 decision.  
Thereafter, an application to reopen a claim of entitlement 
to service connection for a low back disorder was denied in a 
March 1998 decision.  These decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002).  Thus, regardless of any RO action, the 
current claim of entitlement to service connection for low 
back degenerative disc disease may be considered on the 
merits only if new and material evidence has been submitted 
since the final March 1998 decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In rating decisions, dated in December 1989 and March 
1998, the RO denied entitlement to service connection for a 
low back disorder; after the claimant was notified of the 
adverse determinations and of his procedural and appellate 
rights, he did not perfect an appeal to either of the rating 
decisions.  

2.  The additional evidence received since the last 
unappealed rating decision in March 1998 does not relate to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for low back degenerative 
disc disease.

3.  The preponderance of the evidence is against a finding 
that a left leg disorder was present in-service; that a left 
leg disorder is related to service; or that left knee 
arthritis manifested itself to a compensable degree within a 
year following separation from active duty.  


CONCLUSIONS OF LAW

1.  The RO decisions of December 1989 and March 1998, denying 
entitlement to service connection for a low back disorder 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2006).

2.  The additional evidence presented since the March 1998 
rating decision denying entitlement to service connection for 
a low back disorder is not new and material and the claim of 
entitlement to service connection for low back degenerative 
disc disease is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  

3.  The veteran's left leg disorder was not incurred or 
aggravated during military service nor may arthritis of the 
left knee be presumed to have been incurred therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include both the evidence and information that is necessary 
to reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

As to the claim to reopen, the RO provided the veteran with 
post-adjudication VCAA notice by letter dated in September 
2006.  As to the claim for service connection, the RO 
provided the veteran with pre-adjudication VCAA notice by 
letter dated in June 2002.  

As to the claim to reopen, the veteran was informed that new 
and material evidence was needed to reopen the claim for 
entitlement to service connection for a low back disorder, 
that is, evidence not previously considered and that related 
to a fact not previously established.  

As to the claim to reopen and the service connection claim, 
the veteran was notified that the evidence needed to show 
that the conditions were incurred in service.  The veteran 
was also informed that VA would obtain VA records and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include any evidence in his 
possession that pertained to the claims.  The notice included 
the general effective date provision for the claims, that is, 
the date of receipt of the claim.  

As for content of the VCAA notice letters, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new 
and material evidence claim); and/or of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service 
connection claim except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claims are denied, no disability rating 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the deficient VCAA notice as to degree of disability 
assignable.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007). 

As to the timing deficiency of the VCAA notice for the claim 
to reopen, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held that the applicable statute and 
regulation provide for pre-initial-RO adjudication notice of 
the VCAA.  It was, however, specifically recognized that the 
Court did not intend to invalidate adjudications made prior 
to the provision of VCAA notice.  Id. at 120.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  Id. at 
122-4.  Here, while notice of the VCAA was not provided until 
after the rating decision, the veteran was provided more than 
adequate time to respond and provide pertinent evidence.  
Therefore, to decide the appeal would not be prejudicial 
error to the claimant under Bernard v. Brown, 4 Vet. App. 384 
(1993).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of a claim.  
In this regard, the RO has obtained the veteran's service 
medical records and post-service VA treatment records.  
Moreover, the veteran has submitted private medical records.  
Furthermore, VA had no duty to obtain an examination as to 
the claim to reopen until it was reopened.  And, as to the 
service connection claim, VA had no duty to obtain an 
examination because the record first shows diagnoses of the 
claimed disorders years after his separation from active 
duty.  See Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the 
Board is not required to accept a medical opinion that is 
based on the veteran's recitation of medical history).  As 
there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Application to Reopen 

Evidence Previously Considered 

In a rating decision, dated in December 1989, the RO first 
denied entitlement to service connection for a low back 
disorder on grounds that service medical records were 
negative for a back disability and the first evidence of a 
back disability, diagnosed as mechanical back pain, appeared 
in the record following a post-service back injury in 
November 1987.  After the claimant was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not perfect an appeal to the rating decision 
and by operation of law the rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

Thereafter, in a rating decision dated in March 1998, the RO 
denied the veteran's application to reopen a claim of 
entitlement to service connection for a low back disorder on 
grounds that the evidence only showed the his continued 
treatment for his low back disorder following his November 
1987 post-service back injury despite the appellant's claim 
that he injured his back in-service at the same time he 
sustained his now service connected left inguinal hernia.  
After the claimant was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision and by operation of law the rating 
decision became final based on the evidence then of record.  
Id.  

At the time of the last final March 1998 rating decision, the 
evidence consisted of service medical records; records from 
Ronal Clark, M.D., dated from January 1988 to June 1988; 
records from the Swedish Medical Center dated in May 1988; 
records from James M. Mayes, M.D., dated in November 1988; VA 
treatment records dated from July 1989 to April 1997; a VA 
examination report dated in April 1997; and written 
statements from the veteran.

As to the service medical records, including the June 1970 
separation examination, they were negative for complaints, 
diagnoses, or treatment related to a low back disorder.

As to the post-service medical records, they show the 
veteran's treatment for a low back disorder starting in 
November 1989.  See treatment records from Dr. Clark dated 
from January 1988 to June 1988; Swedish Medical Center dated 
in May 1988; Dr. Mayes dated in November 1988; VA treatment 
records dated from July 1989 to April 1997; and VA 
examination dated in April 1997. The diagnoses were 
lumbosacral sprain, mechanical back pain, disc protrusion at 
L5, lumbar spine degenerative disc disease, a herniated 
nucleus pulposus with radiculopathy, and/or 
spondylolisthesis.  Id.  

As to the origins of the back disorder, February 1993 and 
August 1993 VA treatment records, as well as the April 1997 
VA examiner, noted the veteran's claim of having first 
injured his back in service when missile fell on him while 
working on the loader in 1969 while on active duty.  
Moreover, a September 1993 VA treatment record noted the 
veteran's claim of having a twenty year history of low back 
pain.

On the other hand, treatment records more contemporaneous 
with the veteran's first treatment for low back pain in 
November 1989 provided a different story.  Specifically, in 
January 1988, the veteran told Dr. Clark that he had not had 
any back trouble until approximately two months ago when he 
lifted some boxes that weighed seventy-five pounds and 
thereafter developed low back pain that had persisted ever 
since that time.  Thereafter, in June 1988, Dr. Clark opined 
that he believed that the veteran's low back disorder was due 
to the lifting incident in November 1987.  Similarly, in 
November 1988, the veteran told Dr. Mayes that he injured his 
back in November 1987 lifting some heavy boxes.  Likewise, 
July 1989 VA treatment records noted a two year history of 
low back pain since stacking heavy boxes in 1987.

The Current Claim to Reopen 

The current claim to reopen was received at the RO in October 
2001. 

Additional Evidence 

Since filing the current claim, the claimant and/or VA has 
obtained and associated with the record duplicate copies of 
the veteran's service medical records as well as his January 
1988 to October 1988 records from Dr. Clark; VA treatment 
records dated from November 2001 to November 2006; pictures 
of what the veteran claims is the missile loader that 
malfunctioned and caused his injury; and written statements 
from the veteran, his representative, his friends, and his 
family.

The November 2001 to November 2006 VA treatment records show 
the veteran's continued treatment for his low back disorder.  
The diagnoses included degenerative joint disease and 
degenerative disc disease. 

As to the origins of the low back disorder, a September 2002 
VA treatment record once again recorded the veteran's claim 
of having had low back pain since a 1969 in-service injury.  
As to the origins of the low back pain, a September 2002 VA 
treatment record included the opinion that it was due to 
unknown etiology but probably due to degenerative joint 
disease.

Analysis 

A prior unappealed decision of the RO is final.  38 U.S.C.A. 
§ 7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented. 38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Therefore, regardless of the RO's decision, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (in determining whether evidence is new 
and material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

In summary, the additional evidence of record shows treatment 
for a low back disorder many years after the veteran's 
separation from active duty, following a post-service back 
injury in 1987, as well as duplicate claims by the veteran 
that his low back pain started after an in-service injury in 
1969.  

The Board finds that this additional evidence does not relate 
to an unestablished fact necessary to substantiate the claim, 
that is, evidence that current low back degenerative disc 
disease was caused by military service or that arthritis of 
the low back manifested its self to a compensable degree in 
the first post-service year.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.307, 3.309; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  The absence of such evidence was the basis for the 
most recent denial of the claim by the RO in March 1998.  For 
this reason, this evidence is not new and material as it is 
cumulative of evidence previously considered, that is, the 
evidence is supporting evidence of a fact previously 
established and adjudicated.  38 C.F.R. § 3.156.

As for the claimant's, his representative's, and the lay 
statements as well as the veteran's statements to his 
physicians, where as here, the determinative issue involves a 
question of a medical diagnosis or causation, competent 
medical evidence is required to reopen the claim.  The 
veteran, his representative, his family, and his friends as 
laypersons are not competent to offer an opinion that 
requires medical expertise and consequently theses statements 
to the extent that they associates the claimed disability to 
service do not constitute new and material evidence to reopen 
the claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).

For the above reasons, the additional evidence is not new and 
material and the claim of service connection for low back 
degenerative disc disease is not reopened.  As the claim is 
not reopened, the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Claim for Service Connection

The veteran contends that his left leg disorder began during 
or is the result of his military service.  Specifically, he 
alleges he was in a truck accident in Korea, at or around the 
same time he was treated for his inguinal hernia, and he had 
had problems with his left leg ever since that time.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Pertinent laws and regulations provide that arthritis will be 
presumed to have been incurred in service if it became 
manifest to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

In deciding whether the veteran has a current disability or a 
disability due to military service, it is the responsibility 
of the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that, while 
both the June 1967 entry and June 1970 separation 
examinations noted a left knee scar, service medical records 
are negative for complaints, diagnoses, or treatment related 
to a left leg injury.  Service medical records also do not 
show the claimant was ever in a motor vehicle accident. 

Post-service, VA treatment records show the veteran's 
complaints and treatment for left leg varicose veins starting 
in November 2001 and left knee pain starting in December 
2004.  See VA treatment records dated from July 1989 to 
November 2006; left knee x-rays dated in January 2005; and 
left knee magnetic resonance imaging evaluation (MRI) dated 
in March 2005.  The post-service record is otherwise negative 
for a left leg disorder.

As to the left knee, the diagnoses were degenerative joint 
disease, chondromalacia, and a torn meniscus.  Id.  The VA 
treatment records also show the veteran's treatment before 
and after July 2005 left knee arthroscopic surgery.  Id.  

As to the origins of the left knee disorder, VA treatment 
records starting in December 2004 make reference to a fall in 
either late November 2004 or early December 2004 as the 
source of the left knee problems.  Id.  The record is silent 
as to an opinion as to the origins of the left leg varicose 
veins.  

Tellingly, the record is silent for a medical opinion 
directly linking any of the veteran's left leg disorders to 
his military service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein); 38 C.F.R. § 3.303.  It is also pertinent to point 
out that the only medical evidence of record related to the 
origins of the veteran's left knee disorder points to it not 
being due to military service.  Moreover, the first diagnosis 
of left leg disorders do not appear in the record until more 
then thirty years after the veteran's 1970 separation from 
active duty.  Such negative evidence weighs against the claim 
for service connection.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.).   Furthermore, the presumptions found at 38 C.F.R. 
§ 3.307, 3.309 also do not help the veteran because the 
medical records do not show his being diagnosed with 
arthritis in the first post-service year.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for a left leg disorder.  
38 C.F.R. § 3.303. 

In reaching the above conclusions, the Board has not 
overlooked the claimant's, his representative's, or the lay 
statements or the veteran's statements to his physicians.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the diagnosis or 
origins of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
are not probative evidence as to the issue on appeal.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As new and material evidence has not been presented, the 
claim of entitlement to service connection for low back 
degenerative disc disease is not reopened and the appeal is 
denied. 

Service connection for a left leg disorder is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


